Exhibit 10.6

 

UNIT SUBSCRIPTION AGREEMENT

 

This UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of September 17,
2020, by and between Alpha Healthcare Acquisition Corp., a Delaware corporation
(the “Company”), and Oppenheimer & Co. Inc. (the “Subscriber”).

 

WHEREAS, the Company desires to sell to the Subscriber on a private placement
basis (the “Placement”) an aggregate of 41,667 units (the “Initial Units”) of
the Company, and up to an additional 6,250 units (the “Additional Units” and
together with the Initial Units, the “Units”) of the Company in the event that
the underwriters’ 45-day over-allotment option (“Over Allotment Option”) is
exercised in full or part, each Unit comprised of one share of Class A common
stock of the Company, par value $0.0001 per share (“Common Stock”) and one-half
of one warrant, each whole warrant exercisable to purchase one share of Common
Stock (“Warrant”), for a purchase price of $10.00 per Unit. The shares of Common
Stock underlying the Warrants are hereinafter referred to as the “Warrant
Shares”. The shares of Common Stock underlying the Units (excluding the Warrant
Shares) are hereinafter referred to as the “Placement Shares.” The Warrants
underlying the Units are hereinafter referred to as the “Placement Warrants.”
The Units, Placement Shares, Placement Warrants and Warrant Shares,
collectively, are hereinafter referred to as the “Securities.” Each whole
Placement Warrant is exercisable to purchase one share of Common Stock at an
exercise price of $11.50 during the period commencing on the later of (i) twelve
(12) months from the date of the closing of the Company’s initial public
offering of units (the “IPO”) and (ii) 30 days following the consummation of the
Company’s initial business combination (the “Business Combination”), as such
term is defined in the registration statement in connection with the IPO, as
amended at the time it becomes effective (the “Registration Statement”), and
expiring on the fifth anniversary of the consummation of the Business
Combination (provided that so long as the Placement Warrants are held by the
Subscriber or its designees or affiliates, the Subscriber or its designees or
affiliates will not be permitted to exercise such Placement Warrants after the
five year anniversary of the effective date of the Registration Statement in
accordance with FINRA Rule 5110(f)(2)(G)(i)); and

 

WHEREAS, the Subscriber wishes to purchase the Initial Units and up to 6,250
Additional Units, and the Company wishes to accept such subscription from the
Subscriber.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Subscriber hereby
agree as follows:

 

1. Agreement to Subscribe

 

1.1 Purchase and Issuance of the Initial Units. Upon the terms and subject to
the conditions of this Agreement, the Subscriber hereby agrees to purchase from
the Company, and the Company hereby agrees to sell to the Subscriber, on the
Initial Closing Date (as defined below) the Initial Units in consideration of
the payment of the Purchase Price (as defined below). On the Initial Closing
Date, the Company shall, at its option, deliver to the Subscriber the
certificates representing the Securities purchased or effect such delivery in
book-entry form.

 

1.2. Purchase Price. The Subscriber shall pay $416,670 (the “Purchase Price”) by
wire transfer of immediately available funds or by such other method as may be
reasonably acceptable to the Company, to the trust account (the “Trust Account”)
at a financial institution to be chosen by the Company, maintained by
Continental Stock Transfer & Trust Company, acting as trustee (“Continental”),
on or prior to the Initial Closing Date (as defined below).

 

1.3. Initial Closing. The closing of the purchase and sale of Initial Units
shall take place simultaneously with the closing of the IPO (the “Initial
Closing Date”). The closing of such Units shall take place at the offices of
Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas, 11th Floor, New
York, New York, 10105, or such other place as may be agreed upon by the parties
hereto.

 



 

 

 

1.4. Purchase and Issuance of Additional Units. Upon the terms and subject to
the conditions of this Agreement, the Subscriber hereby agrees to purchase from
the Company, and the Company hereby agrees to sell to the Subscriber, on the
Over-Allotment Closing Date, up to an aggregate of 6,250 Additional Units in
consideration of the payment of $10.00 per Additional Unit for a purchase price
of up to $62,500 and in the same proportion as the amount of the Over-Allotment
Option is exercised. The purchase and issuance of the Additional Units shall
occur only in the event that the Over-Allotment Option is exercised in full or
in part. On the Over-Allotment Closing Date (as defined below), the Company
shall, at its option, deliver to the Subscriber the certificates representing
the Securities purchased or effect such delivery in book-entry form.

 

1.5. Purchase Price. As payment in full for the Additional Units being purchased
under this Agreement, the Subscriber shall pay $10.00 per Additional Unit being
purchased by wire transfer of immediately available funds or by such other
method as may be reasonably acceptable to the Company, to the Trust Account on
the date of the consummation of the closing of the over-allotment option, and
concurrently with the consummation thereof, or on such earlier time and date as
may be mutually agreed by the Company and the Subscriber (each such date, an
“Over-Allotment Closing Date”; together with the Initial Closing Date, the
“Closing Dates” and each, a “Closing Date”).

 

1.6. Over-Allotment Closing. The Over-Allotment Closing Date shall take place at
the offices of Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas,
11th Floor, New York, New York, 10105, or such other place as may be agreed upon
by the parties hereto.

 

1.7 Conditions to Closing. The obligation of the Subscriber to purchase and pay
for the Units as provided herein shall be subject to the satisfaction of the
conditions set forth in Section 5 of the Underwriting Agreement, dated as of the
date hereof, by and between the Company and the Subscriber, as representative of
the underwriters named therein (the “Underwriting Agreement”).

 

1.8 Termination. This Agreement and each of the obligations of the undersigned
shall be null and void and without effect if the Initial Closing Date does not
occur prior to March 31, 2021.

 

2. Representations and Warranties of the Subscriber

 

The Subscriber represents and warrants to the Company that:

 

2.1. No Government Recommendation or Approval. The Subscriber understands that
no federal or state agency has passed upon or made any recommendation or
endorsement of the Company or the Placement of the Securities.

 

2.2. Accredited Investor. The Subscriber represents that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”), and acknowledges that
the sale contemplated hereby is being made in reliance, among other things, on a
private placement exemption to “accredited investors” under the Securities Act
and similar exemptions under state law.

 

2.3. Intent. The Subscriber is purchasing the Securities solely for investment
purposes, for the Subscriber’s own account (and/or for the account or benefit of
its members or affiliates, as permitted, pursuant to the terms hereof), and not
with a view to the distribution thereof and the Subscriber has no present
arrangement to sell the Securities to or through any person or entity except as
may be permitted hereunder. The Subscriber shall not engage in hedging
transactions with regard to the Securities unless in compliance with the
Securities Act.

 

2.4. Restrictions on Transfer. The Subscriber acknowledges and understands the
Units are being offered in a transaction not involving a public offering in the
United States within the meaning of the Securities Act. The Securities have not
been registered under the Securities Act and, if in the future the Subscriber
decides to offer, resell, pledge or otherwise transfer the Securities, such
Securities may be offered, resold, pledged or otherwise transferred only (A)
pursuant to an effective registration statement filed under the Securities Act,
(B) pursuant to an exemption from registration under Rule 144 promulgated under
the Securities Act, if available, or (C) pursuant to any other available
exemption from the registration requirements of the Securities Act, and in each
case in accordance with any applicable securities laws of any state or any other
jurisdiction. Notwithstanding the foregoing, the Subscriber acknowledges and
understands the Securities are subject to transfer restrictions as described in
Section 8 hereof. The Subscriber agrees that if any transfer of its Securities
or any interest therein is proposed to be made, as a condition precedent to any
such transfer, the Subscriber may be required to deliver to the Company an
opinion of counsel satisfactory to the Company with respect to such transfer.
Absent registration or another available exemption from registration, the
Subscriber agrees it will not resell the Securities (unless otherwise permitted
pursuant to the terms hereof). The Subscriber further acknowledges that because
the Company is a shell company, Rule 144 may not be available to the Subscriber
for the resale of the Securities until the one year anniversary following
consummation of the initial Business Combination of the Company, despite
technical compliance with the requirements of Rule 144 and the release or waiver
of any contractual transfer restrictions.

  



2

 

 

2.5. Sophisticated Investor.

 

(i) The Subscriber is sophisticated in financial matters and is able to evaluate
the risks and benefits of the investment in the Securities.

 

(ii) The Subscriber is aware that an investment in the Securities is highly
speculative and subject to substantial risks because, among other things, (a)
the Securities are subject to transfer restrictions and have not been registered
under the Securities Act and therefore cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available and (b) the Subscriber has waived its redemption rights with respect
to the Securities as set forth in Section 5 hereof, and the Securities held by
the Subscriber are not entitled to, and have no right, interest or claim to any
monies held in the Trust Account, and accordingly the Subscriber may suffer a
loss of a portion or all of its investment in the Securities. The Subscriber is
able to bear the economic risk of its investment in the Securities for an
indefinite period of time.

 

2.6. Organization and Authority. The Subscriber is duly organized, validly
existing and in good standing under the laws of its state of incorporation or
formation and it possesses all requisite power and authority necessary to carry
out the transactions contemplated by this Agreement.

 

2.7. Authority. This Agreement has been validly authorized, executed and
delivered by the Subscriber and is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally.

 

2.8. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Subscriber of the transactions contemplated hereby do
not violate, conflict with or constitute a default under (i) the Subscriber’s
charter documents, (ii) any agreement or instrument to which the Subscriber is a
party or (iii) any law, statute, rule or regulation to which the Subscriber is
subject, or any agreement, order, judgment or decree to which the Subscriber is
subject.

 

2.9. No Legal Advice from Company. The Subscriber acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement and the other agreements entered into between the parties hereto with
the Subscriber’s own legal counsel and investment and tax advisors. Except for
any statements or representations of the Company made in this Agreement and the
other agreements entered into between the parties hereto, the Subscriber is
relying solely on such counsel and advisors and not on any statements or
representations of the Company or any of its representatives or agents for
legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

 

2.10. Reliance on Representations and Warranties. The Subscriber understands the
Units are being offered and sold to the Subscriber in reliance on exemptions
from the registration requirements under the Securities Act, and analogous
provisions in the laws and regulations of various states, and that the Company
is relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Subscriber set forth in
this Agreement in order to determine the applicability of such provisions.

 

2.11. No General Solicitation. The Subscriber is not subscribing for the Units
as a result of or subsequent to any general solicitation or general advertising,
including but not limited to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting or in
a registration statement with respect to the IPO filed with the Securities and
Exchange Commission (“SEC”).

  

3

 

 

2.12. Legend. The Subscriber acknowledges and agrees the certificates (if any)
evidencing each of the Securities shall bear a restrictive legend (the
“Legend”), in form and substance substantially as set forth in Section 4 hereof.

  

3. Representations, Warranties and Covenants of the Company

 

The Company represents and warrants to, and agrees with, the Subscriber that:

 

3.1. Valid Issuance of Capital Stock. The total number of shares of all classes
of capital stock which the Company has authority to issue is 100,000,000 shares
of Class A Common Stock, 10,000,000 shares of Class B Common Stock, $0.0001 par
value per share (the “Class B Common Stock”), and 1,000,000 shares of preferred
stock, $0.0001 par value per share (“Preferred Stock”). As of the date hereof,
the Company has issued and outstanding 2,875,000 shares of Class B Common Stock
(of which up to 375,000 shares are subject to forfeiture as described in the
Registration Statement), no shares of Class A Common Stock and no shares of
Preferred Stock. All of the issued shares of capital stock of the Company have
been duly authorized, validly issued, and are fully paid and non-assessable.

 

3.2 Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and that certain warrant agreement to be entered into
between the Company and Continental, as warrant agent (the “Warrant Agreement”),
as the case may be, each of the Units, Placement Shares, Placement Warrants and
Warrant Shares will be duly and validly issued, fully paid and non-assessable.
On the date of issuance of the Units, the Warrant Shares shall have been
reserved for issuance. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, as the case may be, the
Subscriber will have or receive good title to the Units, Placement Shares and
Placement Warrants, free and clear of all liens, claims and encumbrances of any
kind, other than (i) transfer restrictions hereunder and (ii) transfer
restrictions under federal and state securities laws.

 

3.3. Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own its properties and
assets and to carry on its business as now being conducted.

 

3.4. Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Securities in accordance with the terms hereof, (ii)
the execution, delivery and performance of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, and (iii) this Agreement constitutes valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
equitable principles of general application and except as enforcement of rights
to indemnity and contribution may be limited by federal and state securities
laws or principles of public policy.

 

3.5. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby do not
(i) result in a violation of the Company’s certificate of incorporation or
by-laws, (ii) conflict with, or constitute a default under any agreement or
instrument to which the Company is a party or (iii) any law statute, rule or
regulation to which the Company is subject or any agreement, order, judgment or
decree to which the Company is subject. Other than any SEC or state securities
filings which may be required to be made by the Company subsequent to a Closing
Date, and any registration statement which may be filed pursuant thereto, the
Company is not required under federal, state or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or self-regulatory entity in
order for it to perform any of its obligations under this Agreement or issue the
Units, Placement Shares, Placement Warrants or Warrant Shares in accordance with
the terms hereof.

 

3.6. Additional Representations and Warranties. The representations and
warranties of the Company set forth in the Underwriting Agreement are hereby
incorporated herein.

 

4

 

 

4. Legends

 

4.1. Legend. The Company will issue the Units, Placement Shares and Placement
Warrants, and when issued, the Warrant Shares, purchased by the Subscriber in
the name of the Subscriber. The certificates (if any) evidencing the Securities
will bear the following Legend and appropriate “stop transfer” instructions:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCKUP PURSUANT
TO A UNIT SUBSCRIPTION AGREEMENT BETWEEN ALPHA HEALTHCARE ACQUISITION CORP. AND
OPPENHEIMER & CO. INC. AND MAY ONLY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED DURING THE TERM OF THE LOCKUP PURSUANT TO THE TERMS SET FORTH
IN THE UNIT SUBSCRIPTION AGREEMENT.”

 

4.2. Subscriber’s Compliance. Nothing in this Section 4 shall affect in any way
the Subscriber’s obligations and agreements to comply with all applicable
securities laws upon resale of the Securities.

 

4.3. Company’s Refusal to Register Transfer of the Securities. The Company shall
refuse to register any transfer of the Securities, if in the sole judgment of
the Company such purported transfer would not be made (i) pursuant to an
effective registration statement filed under the Securities Act, or pursuant to
an available exemption from the registration requirements of the Securities Act
and (ii) in compliance herewith.

 

4.4 Registration Rights. The Subscriber will be entitled to certain registration
rights which will be governed by a registration rights agreement (“Registration
Rights Agreement”) to be entered into between, among others, the Subscriber and
the Company, on or prior to the effective date of the Registration Statement.

 

5. Waiver of Liquidation Distributions.

 

In connection with the Securities purchased pursuant to this Agreement, the
Subscriber hereby waives any and all right, title, interest or claim of any kind
in or to any distributions of the amounts in the Trust Account with respect to
the Securities, whether (i) in connection with the exercise of redemption rights
if the Company consummates the Business Combination, (ii) in connection with any
tender offer conducted by the Company prior to a Business Combination, (iii)
upon the Company’s redemption of shares of Common Stock sold in the Company’s
IPO upon the Company’s failure to timely complete the Business Combination or
(iv) in connection with a stockholder vote to approve an amendment to the
Company’s amended and restated certificate of incorporation (A) to modify the
substance or timing of the Company’s obligation to redeem 100% of the Company’s
public shares if the Company does not timely complete the Business Combination
or (B) with respect to any other provision relating to stockholders’ rights or
pre-Business Combination activity. In the event the Subscriber purchases shares
of Common Stock in the IPO or in the aftermarket, any additional shares so
purchased shall be eligible to receive the redemption value of such shares of
Common Stock upon the same terms offered to all other purchasers of Common Stock
in the IPO in the event the Company fails to consummate the Business
Combination.

 

6. Terms of Placement Warrants. Each Placement Warrant shall have the terms set
forth in the Warrant Agreement.

 



5

 

 

7. Lock-Up Period.

 

7.1. The Subscriber agrees that it shall not Transfer any Securities until 30
days following the consummation of the Business Combination; provided, however,
that Transfers of Securities are permitted, subject to compliance with Section
7.3 hereof, (a) to the Company’s officers or directors, any affiliate or family
member of any of the Company’s officers or directors or any affiliate of the
Subscriber or to any of the Subscriber’s officers, directors or member(s) or any
of their respective affiliates; (b) in the case of an individual, by gift to a
member of such individual’s immediate family or to a trust, the beneficiary of
which is a member of such individual’s immediate family, an affiliate of such
individual or to a charitable organization; (c) in the case of an individual, by
virtue of laws of descent and distribution upon death of such individual; (d) in
the case of an individual, pursuant to a qualified domestic relations order; (e)
by private sales or transfers made in connection with any forward purchase
agreement or similar arrangement or in connection with the consummation of the
Business Combination at prices no greater than the price at which the shares or
warrants were originally purchased; (f) in the event of the Company’s
liquidation prior to the completion of the Business Combination; (g) by virtue
of the laws of the state of incorporation or formation of the Subscriber or the
Subscriber’s limited liability company agreement upon dissolution of the
Subscriber or (h) in the event of the Company’s liquidation, merger, capital
stock exchange, reorganization or other similar transaction which results in all
of the Company’s stockholders having the right to exchange their shares of
Common Stock for cash, securities or other property subsequent to the Business
Combination; provided, however, that in the case of clauses (a) through (e) or
(g), these permitted transferees must enter into a written agreement with the
Company agreeing to be bound by the Transfer restrictions herein.

 

7.2. For purposes of Section 7.1, the term “Transfer” shall mean the (a) sale
of, offer to sell, contract or agreement to sell, hypothecate, pledge, grant of
any option to purchase or otherwise dispose of or agreement to dispose of,
directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the SEC promulgated
thereunder with respect to, any of the Securities, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any of the Securities, whether any such
transaction is to be settled by delivery of such Securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).

 

7.3 In addition to the restrictions on transfer described in Section 7.1,
Subscriber acknowledges and agrees that the Units and their component parts and
the related registration rights will be deemed compensation by the Financial
Industry Regulatory Authority (“FINRA”) and will therefore, pursuant to Rule
5110(g) of the FINRA Manual, be subject to lock-up for a period of 180 days
immediately following the date of effectiveness or commencement of sales in the
IPO, subject to certain limited exceptions to permitted transferees hereunder
and in accordance with FINRA Rule 5110(g)(2). Additionally, the Units and their
component parts and the related registration rights may not be sold,
transferred, assigned, pledged or hypothecated during the foregoing 180 day
period following the effective date of the Registration Statement except to any
underwriter or selected dealer participating in the IPO and the bona fide
officers or partners of the Subscriber and any such participating underwriter or
selected dealer. Additionally, the Units and their component parts and the
related registration rights will not be the subject of any hedging, short sale,
derivative, put or call transaction that would result in the economic
disposition of such securities by any person for a period of 180 days
immediately following the date of effectiveness or commencement of sales in the
IPO.

 

8. Terms of the Units and Placement Warrants

 

8.1 The Units and their component parts are substantially identical to the units
to be offered in the IPO except that: (i) the Units and component parts are
subject to the transfer restrictions described in Section 7 hereof, (ii) the
Placement Warrants will be non-redeemable if called for redemption pursuant to
Section 6.1 of the Warrant Agreement so long as they are held by the Subscriber
(or any of its permitted transferees) and as otherwise provided in Section 5
herein, and may be exercisable on a “cashless” basis if held by the Subscriber
or its permitted transferees, as further described in the Warrant Agreement, and
(iii) the Units and component parts are being purchased pursuant to an exemption
from the registration requirements of the Securities Act and will become freely
tradable only after the expiration of the lockup described above in clause (i)
and they are registered pursuant to the Registration Rights Agreement or an
exemption from registration is available, and the restrictions described above
in clause (i) have expired or been waived.

 

8.2 The Subscriber agrees that if the Company seeks stockholder approval of a
Business Combination, then in connection with such Business Combination, the
Subscriber shall (i) vote the Placement Shares owned by it in favor of the
Business Combination and (ii) not redeem any Placement Shares owned by the
Subscriber in connection with such stockholder approval.

 



6

 

 

9. Governing Law; Jurisdiction; Waiver of Jury Trial

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York for agreements made and to be wholly performed within such
state. THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO A JURY TRIAL IN CONNECTION
WITH ANY LITIGATION PURSUANT TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

10. Assignment; Entire Agreement; Amendment

 

10.1. Assignment. Neither this Agreement nor any rights hereunder may be
assigned by any party to any other person other than by the Subscriber to a
person agreeing to be bound by the terms hereof, including the transfer
restrictions contained in Section 7 hereof.

 

10.2. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them.

 

10.3. Amendment. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by all of the parties hereto.

 

10.4. Binding upon Successors. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and permitted assigns.

 

11. Notices

 

11.1 Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile or other electronic transmission with
copy sent in another manner herein provided or sent by courier (which for all
purposes of this Agreement shall include Federal Express or other recognized
overnight courier) or mailed to said party by certified mail, return receipt
requested, at its address provided for herein or such other address as either
may designate for itself in such notice to the other. Communications shall be
deemed to have been received when delivered personally, on the scheduled arrival
date when sent by next day or 2nd-day courier service, or if sent by facsimile
upon receipt of confirmation of transmittal or, if sent by mail, then three days
after deposit in the mail. If given by electronic transmission, such notice
shall be deemed to be delivered (a) if by electronic mail, when directed to an
electronic mail address at which the stockholder has consented to receive
notice; (b) if by a posting on an electronic network together with separate
notice to the stockholder of such specific posting, upon the later of (1) such
posting and (2) the giving of such separate notice; and (c) if by any other form
of electronic transmission, when directed to the stockholder.

 

12. Counterparts

 

This Agreement may be executed in one or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

13. Survival; Severability

 

13.1. Survival. The representations, warranties, covenants and agreements of the
parties hereto shall survive each Closing Date.

 

7

 

 

13.2. Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

 

14. Headings.

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

[remainder of page intentionally left blank]

  

8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

  

  COMPANY:       ALPHA HEALTHCARE ACQUISITION CORP.         By: /s/ Rajiv
Shukla      Name: Rajiv Shukla     Title: Chief Executive Officer

         

  SUBSCRIBER:       OPPENHEIMER & CO. INC.         By: /s/ Peter Bennett     
Name: Peter Bennett     Title:   Managing Director  

  

[Unit Subscription Agreement with Oppenheimer & Co. Inc.]

 

 

9



 

 

 